DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “press-fit zones” and “boreholes” of claims 4 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 specifies that the first and second stamped/bent parts include a metallic connecting element. Further, claim 10 claims that the metallic connecting element and the first and second spring arms are integrally formed as one piece.
However, based on claim 8, the first and second stamped/bent parts are structures belonging to the first plug connector part while the first and second spring arms are structures belonging to the base body of the second plug connector part. 
As such, it is confusing to the Examiner how the first and second stamped/bent parts may include a metallic connecting element that is also formed integrally formed as one piece with the first and second spring arms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (U.S. 5,533,908).
With respect to claim 1, Henry discloses a plug connector assembly comprising: a printed circuit board (14, Fig. 1); a first plug connector part (10, Fig. 1) connected to the printed circuit board, the first plug connector part having first contact elements (22, Fig. 2); a second plug connector part (12, Fig. 1) having a base body (see 32 in Fig. 1) and second contact elements held by the base body (see col. 2, lines 44-47), the base body having first and second detent recesses (114, Figs. 1 and 9) on respective sides of the base body; the first and second plug connector parts being connectable together, wherein the first and second contact elements are connected together when the first and second plug connector parts are connected together; a first stamped/bent part and a second stamped/bent part (16, Fig. 1), the first and second stamped/bent parts respectively positioned next to respective sides of the first plug connector part and fastened to the printed circuit board, the first and second stamped/bent parts forming respective first and second spring arms (see 78 and 80 in Fig. 3) that are each movable as one piece in parallel to the printed circuit board; and wherein when the first and second plug connector parts are connected together, end sections of the first and second spring arms respectively engage in the first and second detent recesses of the base body thereby fixing the second plug connector part relative to the printed circuit board and thus also fixing the second plug connector part relative to the first plug connector part (see Fig. 9).
With respect to claim 2, Henry discloses the plug connector assembly according to claim 1 wherein: the end sections of the spring arms are detent hooks (see 82 and 84 in Figs. 3 and 12).
With respect to claim 3, Henry discloses the plug connector assembly according to claim 1 wherein: the stamped/bent parts are fastened to the printed circuit board by being soldered onto the surface of the printed circuit board (see Abstract).
With respect to claim 5, Henry discloses the plug connector assembly according to claim 1 wherein: the stamped/bent parts have a mirror-symmetrical design relative to one another. See Fig. 3.
With respect to claim 6, Henry discloses the plug connector assembly according to claim 1 wherein: the first plug connector part further includes a contact carrier (see tongue-like structure in Figs. 1-2), wherein the first contact elements are held by the contact carrier.
With respect to claim 7, Henry discloses the plug connector assembly according to claim 1 wherein: the first contact elements are connected to the printed circuit board. See contact pads 28 in Fig. 1.

Claim(s) 8-9, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chih (U.S. 6,276,958).
With respect to claim 8, Chih discloses a plug connector assembly comprising: a printed circuit board (see col. 2, lines 36-38); a first plug connector part (10, Fig. 1) connected to the printed circuit board, the first plug connector part having first contact elements (20, Fig. 1); a second plug connector part (40, Fig. 1) having a base body (see the body of 40 in Fig. 1) and second contact elements (these are the contacts of the FPC 5 seen in Fig. 2; see how the second plug connector part holds the FPC) held by the base body; the first and second plug connector parts being connectable together (see Fig. 2), wherein the first and second contact elements are connected together when the first and second plug connector parts are connected together; a first stamped/bent part and a second stamped/bent part (30, Fig. 1), the first and second stamped/bent parts respectively positioned next to respective sides of the first plug connector part and fastened to the printed circuit board (see col. 2, lines 36-38), the first and second stamped/bent parts having first and second detent recesses (307, Figs. 1 and 4), respectively; and the base body having first and second spring arms (404, Fig. 1) on respective sides of the base body which respectively lock with the first and second detent recesses of the stamped/bent parts when the first and second plug connector parts are connected together thereby fixing the second plug connector part relative to the printed circuit board and thus also fixing the second plug connector part relative to the first plug connector part. See Figs. 2 and 4.
With respect to claim 9, Chih discloses the plug connector assembly according to claim 8 wherein: the first and second spring arms have respective first and second bent sections (see the hook at 405 in Fig. 1) which respectively lock with the first and second detent recesses of the stamped/bent parts. See Fig. 4.
With respect to claim 11, Chih discloses the plug connector assembly according to claim 8 wherein: the stamped/bent parts are fastened to the printed circuit board by being soldered onto the printed circuit board. See col. 2, lines 36-38.
With respect to claim 13, Chih discloses the plug connector assembly according to claim 8 wherein: the stamped/bent parts have a mirror-symmetrical design relative to one another. See Fig. 1.
With respect to claim 14, Chih discloses he plug connector assembly according to claim 8 wherein: the first contact elements are connected to the printed circuit board. See col. 2, lines 36-38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. 5,533,908) in view of McKee et al. (U.S. 8,535,087).
With respect to claim 4, Henry fails to disclose that the stamped/bent parts have press-fit zones that are inserted into boreholes in the printed circuit board to fasten the stamped/bent parts to the printed circuit board.
McKee, on the other hand, is an example within the art that teaches how a connector assembly (100, Fig. 1) that contains a separate connector structure (3, Fig. 3) may be retained in a printed circuit board via press-fit zones (see 142 in Fig. 3 as well as the press-fit pin on 3 in Fig. 3) that would be accommodated in boreholes of a printed circuit board. See col. 2, lines 23-50.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the stamped/bent parts as well as the PCB of Henry, with the teachings of McKee, so that the stamped/bent parts have press-fit zones that are inserted into boreholes in the printed circuit board to fasten the stamped/bent parts to the printed circuit board, so that the plug connector assembly may be reliably inserted and connected with a PCB is a manner that is faster and does not require the extra step of soldering.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih (U.S. 6,276,958) in view of McKee et al. (U.S. 8,535,087).
With respect to claim 12, Chih fails to disclose that the stamped/bent parts have press-fit zones that are inserted into boreholes in the printed circuit board to fasten the stamped/bent parts to the printed circuit board.
McKee, on the other hand, is an example within the art that teaches how a connector assembly (100, Fig. 1) that contains a separate connector structure (3, Fig. 3) may be retained in a printed circuit board via press-fit zones (see 142 in Fig. 3 as well as the press-fit pin on 3 in Fig. 3) that would be accommodated in boreholes of a printed circuit board. See col. 2, lines 23-50.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the stamped/bent parts as well as the PCB of Henry, with the teachings of McKee, so that the stamped/bent parts have press-fit zones that are inserted into boreholes in the printed circuit board to fasten the stamped/bent parts to the printed circuit board, so that the plug connector assembly may be reliably inserted and connected with a PCB is a manner that is faster and does not require the extra step of soldering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. Specifically, the references cited but not relied upon in a rejection are pertinent in that they teach electrical connectors have additional means for retaining the corresponding mating connector; the additional means being separate stamped/bent structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833